DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/27/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2015/0153217 A1 Dillon et al.

Regarding claim 18, Dillon discloses an inventory control system for a refrigerator (Dillon Para. [0131] storage device is a refrigerator) comprising: 
a cabinet defining an exterior configured for resting on a surface and an interior (Dillon Para. [0131] the storage device contains an exterior frame on a surface, and contains an interior; Fig. 1); 
one or more feet coupled with the cabinet along a bottom surface thereof (Dillon Para. [0131] the refrigerator device is coupled to the feet (8) on the bottom surface; Fig. 1); 
one or more load transducers disposed between and in opposing contact with the cabinet and respective ones of the one or more feet (Dillon Para. [0131] a weighing apparatus (7) can comprise four strain gauges that are arranged between the feet and the storage device; Para. [0137] the weighing apparatus comprises load cells); 
and electronic circuitry including a non-transitory computer-readable medium configured to:
receive a detection signal from the one or more load transducers (Dillon Para. [0132] the evaluating device uses the weight to determine the amount of items loaded or removed from the storage cabinet); 
determine an inventory change inside of the refrigerator based on a detected change in a gross weight of the cabinet (Dillon Para. [0087] the weight of the storage device alone may be determined, and removed from the net weight of items added);
access a stock memory to generate an output indicative of a current inventory in the refrigerator (Dillon Para. [0132] the weight of the storage device is evaluated to determine how many articles are loaded into the storage device); and
determine a condition where the gross weight of the cabinet includes an external object weight attributable to an additional object positioned on the exterior of the cabinet and subtract the external object weight from the gross weight of the cabinet prior to generating the output indicative of the current inventory in the refrigerator (Dillon Para. [0087] the weight of the storage device alone may be determined, and removed from the net weight of items added; Para. [0097] if a weight difference is detected and does not match database of known inventory, then the number of inventory items may be questioned; Para. [0108] a user detection device, that determines if a person has entered the internal space of the cabinet; if a weight change is detected, and no user has entered the internal space of the cabinet, and therefore, the inventory has not been changed).

Regarding claim 19, Dillon discloses the inventory control system for a refrigerator of claim 18, further including a stock indicator, wherein: the stock indicator is configured to display the output indicative of the current inventory in the refrigerator through a remote application (Dillon Para. [0031-0032] a display device may be sent information about data obtained from the storage device).

Regarding claim 21, Dillon discloses the inventory control system of claim 18, wherein the electronic circuitry is further configured to determine the condition where the gross weight of the cabinet includes an external object weight attributable to the additional object positioned in the exterior of the cabinet by monitoring a state of a door to an interior of the cabinet to determine if a change in the gross weight of the refrigerator coincides with the door being in a closed state (Dillon Para. [0087] the weight of the storage device alone may be determined, and removed from the net weight of items added; Para. [0097] if a weight difference is detected and does not match database of known inventory, then the number of inventory items may be questioned; Para. [0108] a user detection device, that determines if a person has entered the internal space of the cabinet; Para. [0134] a user detection device may monitor the interior of the cabinet, and when movement is detected, determining whether the user removes/places articles, and how many; if a weight change is detected, and no user has entered the internal space of the cabinet, and therefore, the inventory has not been changed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 2016/0242558 A1 Rawls-Meehan et al.

Regarding claim 1, Dillon discloses a refrigerator (Dillon Para. [0131] storage device is a refrigerator), comprising: 
a cabinet defining an exterior configured for resting on a surface and an interior (Dillon Para. [0131] the storage device contains an exterior frame on a surface, and contains an interior; Fig. 1); 
a plurality of feet coupled with the cabinet along a bottom surface thereof (Dillon Para. [0131] the refrigerator device is coupled to the feet (8) on the bottom surface; Fig. 1); 
a plurality of load transducers disposed between the cabinet and respective ones of the feet (Dillon Para. [0131] a weighing apparatus (7) can comprise four strain gauges that are arranged between the feet and the storage device; Para. [0137] the weighing apparatus comprises load cells); 
and electronic circuitry including a non-transitory computer-readable medium configured to receive a signal corresponding with a gross weight of the cabinet from the plurality of load transducers and to determine the quantity of articles retained within the interior of the cabinet (Dillon Para. [0132] the weight of the storage device is evaluated to determine how many articles are loaded into the storage device). 
Dillon fails to explicitly disclose each of the feet including a sleeve slidably attached to the bottom surface of the cabinet, defining an upper surface and adjustably supporting a respective lower surface of the foot; a plurality of load transducers disposed between the cabinet and respective ones of the upper surface of a respective one of the sleeves associated with each of the feet, the slidable attachment of the sleeve to the bottom surface of the cabinet allowing movement of the upper surface of the sleeve into moving contact with the respective one of the plurality of load transducers.
Rawls-Meehan is in the field of leg members adapted to connect to supports (Rawls-Meehan Abstract, leg members attached to support) and teaches each of the feet including a sleeve slidably attached to the bottom surface of the cabinet, defining an upper surface and adjustably supporting a respective lower surface of the foot (Rawls-Meehan Para. [0344-0346] feet may include a sleeve that may surround a peg from the upper surface to the lower surface; Para. [0349-0350] shows the expanded view of the feet, in which there is an outer sleeve, which may be threaded to connect the bottom surface of the cabinet, and has an upper surface and lower surface; to thread the feet with the cabinet the feet must be movable/slidable); a plurality of load transducers disposed between the cabinet and respective ones of the upper surface of a respective one of the sleeves associated with each of the feet, the slidable attachment of the sleeve to the bottom surface of the cabinet allowing movement of the upper surface of the sleeve into moving contact with the respective one of the plurality of load transducers (Rawls-Meehan Para. [0344-0346] feet may include a sleeve that may surround a peg from the upper surface to the lower surface; Para. [0349-0350] shows the expanded view of the feet, in which there is an outer sleeve, which may be threaded to connect the bottom surface of the cabinet, and has an upper surface and lower surface (Fig. 63); as shown above, Dillon is able to disclose a peg attached to a base, with the load cell located between the bottom of the cabinet and the top of the peg foot, and Rawls-Meehan teaches a sleeve that would surround that peg from the lower surface of the peg all the way to the upper surface connecting to the support base, and therefore the load cell disclosed in Dillon). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet containing load transducers of Dillon with the slidable sleeve of Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height of the refrigerator (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 2, modified Dillon discloses the refrigerator of claim 1. Dillon fails to explicitly disclose wherein each of the plurality of sleeves includes threading internal thereto to adjustably support the respective lower surface of the foot by receipt of an externally threaded stem associated with the lower surface. Rawls-Meehan is in the field of leg members adapted to connect to supports (Rawls-Meehan Abstract, leg members attached to support) and teaches wherein each of the plurality of sleeves includes threading internal thereto to adjustably support the respective lower surface of the foot by receipt of an externally threaded stem associated with the lower surface (Rawls-Meehan Para. [0344-0346] feet may include a sleeve that may surround a peg from the upper surface to the lower surface; Para. [0349-0350] shows the expanded view of the feet, in which there is an outer sleeve, which may be threaded to connect the bottom surface of the cabinet, and has an upper surface and lower surface (Fig. 63); Dillon is able to disclose a peg attached to a base, with the load cell located between, and Rawls-Meehan teaches a sleeve that would surround that peg from the lower surface of the peg all the way to the upper surface connecting to the support base, and therefore the load cell). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet of Dillon with the sleeve of Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 3, modified Dillon teaches the refrigerator of claim 2. Dillon fails to explicitly disclose wherein the sleeve is slidably received in a supporting base fixedly coupled with the cabinet of the refrigerator, a respective one of the load transducers being respectively received in the supporting base. 
Rawls-Meehan teaches wherein the sleeve is slidably received in a supporting base fixedly coupled with the cabinet of the refrigerator, a respective one of the load transducers being respectively received in the supporting base (Rawls-Meehan Para. [0344-0346] the sleeve may be threaded into the supporting base; Dillon teaches the supporting base is part of the cabinet of a refrigerator). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet of Dillon with the sleeve sliding in a supporting base as taught by Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 4, modified Dillon teaches the refrigerator of claim 3. Dillon fails to explicitly disclose wherein the sleeve is included in a supporting unit slidably coupled with the cabinet of the refrigerator and disposed over the supporting base. Rawls-Meehan teaches wherein the sleeve is included in a supporting unit slidably coupled with the cabinet of the refrigerator and disposed over the supporting base (Rawls-Meehan Para. [0344-0346] the sleeve may be threaded into the supporting base; Dillon teaches the supporting base is part of the cabinet of a refrigerator). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet of Dillon with the sleeve sliding in a supporting base as taught by Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 5, modified Dillon discloses the refrigerator of claim 1, wherein the cabinet includes an outer wrapper defining an exterior of the cabinet, the exterior including the bottom surface of the cabinet, the cabinet further including one or more mounting blocks receiving respective ones of the plurality of load transducers (Dillon Para. [0131] the storage device contains an exterior, with a bottom area (17) mounted to the feet with load cells; Fig. 1).

Regarding claim 6, modified Dillon discloses the refrigerator of claim 5, wherein the plurality of feet are coupled with respective ones of the mounting blocks and are moveable in a direction normal to the bottom surface of the cabinet (Dillon Para. [0137] Fig. 2, shows how the feet may be coupled to the bottom surface in a direction normal for a bottom of cabinet). Dillon fails to explicitly disclose the feet are slidably coupled with the respective ones of the mounting blocks so as to be into contact with the load transducers. 
Rawls-Meehan teaches slidably coupled with the respective ones of the mounting blocks so as to be into contact with the load transducers (Rawls-Meehan Para. [0349-0350] shows the expanded view of the feet, in which there is an outer sleeve, which may be threaded to connect the bottom surface of the cabinet, and has an upper surface and lower surface (Fig. 63); as shown above, Dillon is able to disclose a peg attached to a base, with the load cell located between the bottom of the cabinet and the top of the peg foot, and Rawls-Meehan teaches a sleeve that would surround that peg from the lower surface of the peg all the way to the upper surface connecting to the support base, and therefore the load cell disclosed in Dillon). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the feet containing load transducers of Dillon with the slidable sleeve of Rawls-Meehan. The motivation for doing so would be to create a decorative outer sleeve, that may be connectively combined to create a variety of lengths based on the desired overall height of the refrigerator (Rawls-Meehan Para. [0346] connecting legs through a peg central to different sleeves to create unique feet).

Regarding claim 7, modified Dillon discloses the refrigerator of claim 1, wherein the electronic circuitry is configured to determine the quantity of articles: by increasing the quantity of articles when the gross weight of the cabinet increases by a predetermined amount; and by decreasing the quantity of articles when the gross weight of the cabinet decreases by the predetermined amount (Dillon Para. [0132] the evaluating device uses the weight to determine the amount of items loaded or removed from the storage cabinet).

Regarding claim 8, modified Dillon discloses the refrigerator of claim 7, wherein the electronic circuitry is further configured to associate an article type with the quantity of articles added to the refrigerator or removed from the refrigerator by comparing the associated increase or decrease in the gross weight of the cabinet with a plurality of known product weights (Dillon Para. [0132] based on the change in weight recorded, the specific type of article may be defined).

Regarding claim 9, modified Dillon discloses the refrigerator of claim 8, wherein the plurality of known product weights includes a default product weight selected by a classification routine from a plurality of product types with associated respective known product weights (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values).

Regarding claim 10, modified Dillon discloses the refrigerator of claim 8, wherein the electronic circuitry is further configured to: determine the quantity of articles by dividing the increase in the gross weight of the cabinet by a known product weight of the article type to determine an added quantity; and adding the quantity to a previously-determined stored quantity (Dillon Para. [0096-0097] the type of article may be determined based on the change in weight, compared to known weights of stored reference values, and based on the change in weight, the total amount added/removed is determined).

Regarding claim 12, modified Dillon discloses the refrigerator of claim 1, further comprising: a monitoring device directed toward the interior of the cabinet and wherein the electronic circuitry is further configured to receive a signal from the monitoring device and to derive a quantity of the plurality of articles using the signal (Dillon Para. [0134] a user detection device may monitor the interior of the cabinet, and when movement is detected, determining whether the user removes/places articles, and how many).

Regarding claim 14, modified Dillon discloses the refrigerator of claim 1, wherein the electronic circuitry is further configured to: determine a condition where the gross weight of the cabinet includes an external object weight attributable to an additional object positioned on the exterior of the cabinet; and subtract the external object weight from the gross weight of the cabinet prior to determining a quantity of the plurality of articles (Dillon Para. [0087] the weight of the storage device alone may be determined, and removed from the net weight of items added; Para. [0097] if a weight difference is detected and does not match database of known inventory, then the number of inventory items may be questioned; Para. [0108] a user detection device, that determines if a person has entered the internal space of the cabinet; if a weight change is detected, and no user has entered the internal space of the cabinet, and therefore, the inventory has not been changed).

Regarding claim 16, modified Dillon discloses the refrigerator of claim 1, wherein the electronic circuitry is configured to detect a predetermined user interaction with the cabinet (Dillon Para. [0134] user detection device for the storage device).


Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 2016/0242558 A1 Rawls-Meehan et al. and in further view of US 7,416,119 B1 Inderrieden.

Regarding claim 11, modified Dillon discloses the refrigerator of claim 10. Dillon fails to explicitly disclose wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of articles; and determine a net fluid weight by subtracting the net container weight from a net stored weight. Inderrieden is in the field of weighing items (Inderrieden Abstract, weighing containers) and teaches wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of articles (Inderrieden Col. 4, Lns. 39-48, a barcode may identify container information stored in a table, which includes the container weight); and determine a net fluid weight by subtracting the net container weight from a net stored weight (Inderrieden Col. 4, Lns. 39-48, the weight read by the sensors may subtract the container weight, and the result is the product net weight). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight sensors of Dillon, with the ability to determine net fluid weight of items as taught by Inderrieden. The motivation for doing so would be to pay for the items, with the ability to subtract an exact container weight to provide accurate payments (Inderrieden Col. 1, Lns. 35-61).

Regarding claim 13, modified Dillon discloses the refrigerator of claim 12. Dillon fails to explicitly disclose wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of the plurality of articles; and determine a net fluid weight by subtracting the net container weight from the net stored weight. Inderrieden teaches wherein the electronic circuitry is further configured to: determine a net container weight by multiplying the at least one known product weight by the quantity of the plurality of articles (Inderrieden Col. 4, Lns. 39-48, a barcode may identify container information stored in a table, which includes the container weight); and determine a net fluid weight by subtracting the net container weight from the net stored weight (Inderrieden Col. 4, Lns. 39-48, the weight read by the sensors may subtract the container weight, and the result is the product net weight). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the weight sensors of Dillon, with the ability to determine net fluid weight of items as taught by Inderrieden. The motivation for doing so would be to pay for the items, with the ability to subtract an exact container weight to provide accurate payments (Inderrieden Col. 1, Lns. 35-61).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 2016/0242558 A1 Rawls-Meehan et al. and in further view of CN 205227972 U Wang.

Regarding claim 15, modified Dillon discloses the refrigerator of claim 1. Dillon fails to explicitly disclose wherein the electronic circuitry is further configured to: detect an overweight condition wherein the signal corresponding with the gross weight of the cabinet and the plurality of articles indicates an excess load condition for the plurality of load transducers; and output an indication of the overweight condition. Wang is in the field of refrigerators (Wang Pg. 1, Summary refrigerator) and teaches wherein the electronic circuitry is further configured to: detect an overweight condition wherein the signal corresponding with the gross weight of the cabinet and the plurality of articles indicates an excess load condition for the plurality of load transducers (Wang Pg. 3, Para. 7, Referring to Fig. 1 and 3, the refrigerator contains a weight sensors, when the weight reaches a certain limit value, a trigger signal is sent to a control); and output an indication of the overweight condition (Wang Pg. 3, Para. 7, when a trigger signal is initiated, an alarm may sound to indicate overweight). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the refrigerator of Dillon with the overweight sensors and alarm of Wang. The motivation for doing so would be to maintain the body integrity of a refrigerator, and prevent eventual sagging from overloading (Wang Pg. 1, Background, people ignore weight limits, which lead to body sagging and premature structural destruction).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0153217 A1 Dillon et al. in view of US 2016/0242558 A1 Rawls-Meehan et al. and in further view of US 2007/0162182 A1 Marti et al.

Regarding claim 17, modified Dillon discloses the refrigerator of claim 1. Dillon fails to explicitly disclose wherein the plurality of feet include a corresponding plurality of casters disposed on the lower surfaces of the plurality of feet. Marti is in the field of storage containers, which may be refrigerators (Marti Para. [0032] cabinet monitoring, with refrigerator compartment) and teaches wherein the plurality of feet include a corresponding plurality of casters disposed on the lower surfaces of the plurality of feet (Marti Para. [0043] load cells are integrated into casters as the feet for a storage cabinet). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the refrigerator of Dillon with the casters of Marti. The motivation for doing so would be to allow the easy movement of heavy storage cabinets, by being supported by casters (Marti Para. [0043]).

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
Regarding 101, the removal of claim 20 renders the former 101 rejection moot, and therefore it was removed.
Regarding 102, Applicant specifically points to the amended claim language “determine a condition where the gross weight of the cabinet includes an external object weight attributable to an additional object positioned on the exterior of the cabinet”. Examiner is interpreting this claim limitation to mean that the cabinet is able to determine the gross weight of the cabinet, the weight is determined at the feet of the cabinet, and is not shelf specific, therefore, if an object is somehow placed on top of the cabinet, the weight will be identified. The next step is to “subtract the external object weight from the gross weight of the cabinet”, which Examiner has been interpreted as receiving a weight change signal from the cabinet, determining the weight change was not internal, and subtracting the additional weight sensed so as to not alter the inventory if the weight was not due to internal inventory changes. This is able to be disclosed in Dillon since Dillon is able to determine the total weight of the cabinet, since the weight sensor are found within the feet, and not on the individual shelves. Additionally, Dillon is able to disclose a human detection sensor, which indicates when a person has entered the internal inventory space, and therefore if no person has been detected internally, but there is a gross weight change  detected, the weight may be determined to be external and not a change in inventory. Additionally, Dillon discloses a database of know inventory weights, so when a weight is detected and does not match an inventory weight, the weight change may be determined to not be an inventory item, and therefore does not affect the inventory database  (Dillon Para. [0108]; Para. [0097]). The claim limitation is specifically broad and merely “determines a condition” and since Dillon showcases a condition in which internal notification is not met and the total weight of the cabinet is changed, it would be able to showcase how the weight is determined to be external, and not part of the inventory change structure. Therefore, claims 18, 19 and 21 remain rejected under Dillon.
Regarding 103, claim 1 has been amended to include language previously found within claim 2. Feet sleeves were not taught in Dillon, but were brought in by Rawls-Meehan. Applicant specifically points to the claim limitation  not being able to teach a sleeve that is slidable mounted to the base to allow the upper surface of the sleeve to be positioned in moving contact with the respective one of the plurality of load transducers. The exact language of the claim limitation includes “the slidable attachment of the sleeve to the bottom surface of the cabinet allowing movement of the upper surface of the sleeve into moving contact with the respective one of the plurality of load transducers”, which Examiner is interpreting to mean, the upper surface of the sleeve is able to be moved into contact with the bottom surface of the cabinet, and the load sensors are located between the bottom of the cabinet and top of the sleeve. The term “slidable” is also ambiguous, in that the sleeve of may be slid up and down, and therefore, slidably moved to contact the two surfaces. Therefore, claim 1 will remain rejected, based on the combined claim limitation under 103.
Regarding claim 5, Applicant asserts Dillon is unable to teach transducers are received in mounting blocks coupled with the bottom surface of the asserted cabinet, and that there is no specific structure analogous to the claimed mounting blocks. The mounting blocks structure is claimed as “the cabinet further including one or more mounting blocks receiving respective ones of the plurality of load transducers”, which merely gives the specific structure of a means to receive load transducers at the bottom surface of the cabinet, and the load transducers of Dillon being mounted between the bottom surface of a cabinet and the top of feet are able to disclose that structure as claimed. The same arguments apply to claim 6, in that mounting blocks, sleeves and load transducers are all interconnected, and the tops of the sleeves are mounted to the bottom of the cabinet, and the load transducers are found between, and the feet may be movable and slid into place to connect. Claim 14 argument are the same as claim 18, and may be found in the 102 rejection above. Accordingly, claims 1-10, 12, 14 and 16 remain rejected under Dillon in view of Rawls-Meehan for the above reasons. 
Regarding claims 11, 13, 15 and 17, the additional art is not used to teach “deficiencies” of Dillon found in claim 1, because those are found within Rawls-Meehan, and are used to showcase other additional limitations found within the dependent claims. They therefore remain rejected, as the claim they depend from are maintained. 
New claim 21 has been addressed in Dillon, and showcased in the office action. 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2019/003399 A TOMIYASU teaches inventory management within a storage facility, using load information (Abstract); US 10,638,855 B2 Cichuta et al. teaches a display case with inventory management (Abstract); US 2007/0119195 A1 Meredith teaches a refrigerator with sensors (Abstract).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501. The examiner can normally be reached M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687